Citation Nr: 1338986	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative changes of the lumbar spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from August 1982 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision the RO granted service connection for degenerative changes of the lumbar spine at an initial 10 percent disability rating, effective August 1, 2006.  

The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) in April 2012.  In correspondence dated in March 2012, the Veteran indicated that he wished to withdraw his request for a personal hearing.  As such, his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

The issue of entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the lumbar spine was remanded in May 2012 to have the Veteran's low back examined to determine the severity of the disability.  Unfortunately, the examination, which took place in June 2012, is not adequate and the issue of entitlement to an initial disability rating in excess of 10 percent for the degenerative changes of the lumbar spine is therefore once again addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected degenerative changes of the lumbar spine.  

A September 2007 VA examination noted moderate muscle spasm.  Degenerative changes were noted on March 2008 x-rays.  

As a result of this diagnosis, the August 2008 rating decision granted service connection for degenerative changes of the lumbar spine at an initial 10 percent disability rating, effective August 1, 2006.  

The Veteran appeared for a scheduled VA examination in June 2012.  The examiner noted a history of decreased motion, stiffness, spasm and pain in the low back.  A physical examination of the Veteran, however, revealed no spasm or limited motion of the lumbar spine.  However, the examiner indicated that the Veteran's had objective evidence of pain on active range of motion; and, that that there was additional limitation with repetitive motion.  

Significantly, however, the examiner did not indicate at what point pain began during the range of motion testing.  This is critical to the Veteran's claim because for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 



A VA examiner must provide sufficient detail for the Board to make a fully informed evaluation.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  Thus, another examination is necessary in order to determine the Veteran's functional limitation of the lumbar spine due to pain on motion.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Schedule the Veteran for an appropriate VA examination by a physician skilled in the diagnosis and treatment of spine disabilities to set out orthopedic findings and determine the current severity of his service-connected lumbar spine disability.  The examiner should identify all low back orthopedic pathology found to be present.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  The examiner should express the degree of motion loss at the point where pain begins.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back.  In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Further, the examiner should identify any neurological pathology present. 

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Thereafter, the RO should readjudicate the Veteran's claim for an initial higher rating in excess of 10 percent for degenerative changes of the lumbar spine.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


